 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT

 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    TRAVIS VON MAGNUS,                                No. 2:18-CV-0474-DMC
11                       Plaintiff,
12           v.                                         ORDER
13    COMMISSIONER OF SOCIAL
      SECURITY,
14
                         Defendant.
15

16                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

17   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

18   Pending before the court is defendant’s motion for an extension of time to file an answering brief

19   (Doc. 21).

20                  Pursuant to the court’s October 1, 2018, order, defendant’s brief was due by

21   November 15, 2018. The current motion, filed on the date of the deadline and seeking a one-day

22   extension of time, is not well-taken. The motion is denied without prejudice to defendant filing

23   an answering brief accompanied by either a motion or stipulation to accept a late-filed brief.

24                  IT IS SO ORDERED.

25

26   Dated: November 19, 2018
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
